

WORLDGATE COMMUNICATIONS, INC. 2010 STOCK INCENTIVE PLAN
 
Table Of Contents
 
1.
Purpose
2
2.
Definitions
2
3.
Term of the Plan
5
4.
Stock Subject to the Plan
5
5.
Administration
5
6.
Authorization of Grants
6
7.
Specific Terms of Awards
6
8.
Adjustment Provisions
9
9.
Change of Control
11
10.
Settlement of Awards
11
11.
Reservation of Stock
12
12.
Limitation of Rights in Stock; No Special Service Rights
12
13.
Unfunded Status of Plan
13
14.
Nonexclusivity of the Plan
13
15.
Termination and Amendment of the Plan
13
16.
Notices and Other Communications
13
17.
Governing Law
14


 
 

--------------------------------------------------------------------------------

 
 
WORLDGATE COMMUNCIATIONS, INC.


2010 STOCK INCENTIVE PLAN


1.           Purpose


This Plan is intended to encourage ownership of Stock by employees, consultants
and directors of the Company and its Affiliates and to provide additional
incentive for them to promote the success of the Company’s business through the
grant of Awards of or pertaining to shares of the Company’s Stock.  The Plan is
intended to be an incentive stock option plan within the meaning of Section 422
of the Code, but not all Awards are required to be Incentive Options.  If
approved by the Company’s stockholders, the Plan shall succeed the Company’s
2003 Equity Incentive Plan, as amended.  Following the date of approval by the
Company’s stockholders of the Plan, no additional stock awards shall be granted
under the Company’s 2003 Equity Incentive Plan, as amended.


2.           Definitions


As used in this Plan, the following terms shall have the following meanings:


2.1.           Accelerate, Accelerated, and Acceleration, means: (a) when used
with respect to an Option, that as of the time of reference the Option will
become exercisable solely as a consequence of the vesting requirements for such
Option with respect to some or all of the shares of Stock for which it was not
then otherwise exercisable by its terms; and (b) when used with respect to
Restricted Stock, that the Risk of Forfeiture otherwise applicable to the Stock
shall expire or be released with respect to some or all of the shares of
Restricted Stock then still otherwise subject to the Risk of Forfeiture.


2.2.           Affiliate means any corporation, partnership, limited liability
company, business trust, or other entity controlling or controlled by the
Company.


2.3.           Assumed means that pursuant to a Transaction either (i) the Award
is expressly affirmed by the Company or (ii) the contractual obligations
represented by the Award are expressly assumed (and not simply by operation of
law) by the successor entity or its parent in connection with the Transaction
with appropriate adjustments to the number and type of securities of the
successor entity or its parent subject to the Award and the exercise or purchase
price thereof which at a minimum preserves the compensation element of the Award
existing at the time of the Transaction (as determined in accordance with the
instruments evidencing the agreement to assume the Award).


2.4.           Award means any grant or sale pursuant to the Plan of Options or
Restricted Stock.


2.5.           Award Agreement means an agreement between the Company and the
recipient of an Award, setting forth the terms and conditions of the Award.


2.6.           Board means the Company’s Board of Directors.


2.7.           Cause means, with respect to the termination by the Company or an
Affiliate of the Participant's Service, that such termination is for “Cause” as
such term (or word of like import) is expressly defined in a then-effective
written agreement between the Participant and the Company or such Affiliate, or
in the absence of such then-effective written agreement and definition, is based
on, in the determination of the Committee, the Participant's:  (i) performance
of any act or failure to perform any act in bad faith and to the detriment of
the Company or an Affiliate; (ii) dishonesty, intentional misconduct or material
breach of any agreement with the Company or an Affiliate; or (iii) commission of
a crime involving dishonesty, breach of trust, or physical or emotional harm to
any person.

 
2

--------------------------------------------------------------------------------

 


2.8.           Change of Control means the occurrence of any of the following
after the date of the approval of the Plan by the Board:


(a)           a Transaction (as defined in Section 8.4), unless securities
possessing more than 50% of the total combined voting power of the survivor’s or
acquiror’s outstanding securities (or the securities of any parent thereof) are
held by a person or persons who held securities possessing more than 50% of the
total combined voting power of the Company’s outstanding securities immediately
prior to that transaction, or


(b)           any person or group of persons (within the meaning of Section
13(d)(3) of the Securities Exchange Act of 1934, as amended and in effect from
time to time) directly or indirectly acquires during a twelve-month period,
including but not limited to by means of a merger or consolidation, beneficial
ownership (determined pursuant to Securities and Exchange Commission Rule 13d-3
promulgated under the said Exchange Act) of securities possessing more than 30%
of the total combined voting power of the Company's outstanding securities
pursuant to a tender or exchange offer made directly to the Company's
stockholders that the Board does not recommend such stockholders accept, other
than (i) the Company or an Affiliate, (ii) an employee benefit plan of the
Company or any of its Affiliates, (iii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates, or (iv) an underwriter temporarily holding securities pursuant to an
offering of such securities, or


(c)           over a period of 12 consecutive months or less, there is a change
in the composition of the Board such that a majority of the Board members
(rounded up to the next whole number, if a fraction) ceases, by reason of one or
more proxy contests for the election of Board members, to be composed of
individuals who either (i) have been Board members continuously since the
beginning of that period, or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in the preceding clause (i) who were still in office at the time that
election or nomination was approved by the Board.


2.9.           Code means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute thereto, and any regulations issued from
time to time thereunder.


2.10.           Committee means the Compensation and Nominating Committee of the
Board, which, except as otherwise directed by the Board of Directors, is
responsible for the administration of the Plan, as provided in Section 5 of this
Plan.  For any period during which no such committee is in existence,
“Committee” shall mean the Board and all authority and responsibility assigned
to the Committee under the Plan shall be exercised, if at all, by the Board.


2.11.           Company means WorldGate Communications, Inc., a corporation
organized under the laws of the State of Delaware.


2.12.           Covered Employee means an employee who is a “covered employee”
within the meaning of Section 162(m) of the Code.


2.13.           Disability has the meaning defined under the long-term
disability policy of the Company or the Affiliate to which the Participant
provides services regardless of whether the Participant is covered by such
policy.  If the Company or the Affiliate to which the Participant provides
service does not have a long-term disability plan in place, “Disability” means
that a Participant is unable to carry out the responsibilities and functions of
the position held by the Participant by reason of any medically determinable
physical or mental impairment for a period of not less than ninety (90)
consecutive days.  A Participant will not be considered to have incurred a
Disability unless he or she furnishes proof of such impairment sufficient to
satisfy the Committee in its discretion.


2.14.           Exchange Program means a program under which (i) outstanding
Awards are surrendered or cancelled in exchange for Awards of the same type
(which may have lower exercise prices, different terms, and a different amount
of Stock subject to the new Award), Awards of a different type, and/or cash,
and/or (ii) the exercise price of an outstanding Award is reduced (including
through an amendment of an outstanding Award); provided, however, that in no
event shall the strike price for any Award be less than the Market Value of the
stock on the date on which the Award is issued). The terms and conditions of any
Exchange Program will be determined by the Committee in its sole discretion.

 
3

--------------------------------------------------------------------------------

 


2.15.           Grant Date means the date as of which an Option is granted, as
determined under Section 7.1(a).


2.16.           Incentive Option means an Option which by its terms is to be
treated as an “incentive stock option” within the meaning of Section 422 of the
Code.


2.17.           Market Value as of any date, unless otherwise determined by the
Committee, means the closing price for the Stock as reported on the NASDAQ Stock
Market (or on any other national securities exchange or quotation system on
which the Stock is then listed or quoted, including the OTC Bulletin Board) for
that date or, if no closing price is reported for that date, the closing price
on the next preceding date for which a closing price was reported.  In the
absence of an established market for the Stock of the type described above, the
Market Value thereof shall be the fair market value thereof as determined by the
Committee in good faith and in a manner consistent with applicable laws.


2.18.           Nonstatutory Option means any Option that is not an Incentive
Option.


2.19.           Option means an option to purchase shares of Stock.


2.20.           Optionee means a Participant to whom an Option shall have been
granted under the Plan.


2.21.           Participant means any holder of an outstanding Award under the
Plan.


2.22.           Plan means this 2010 Stock Incentive Plan of the Company, as
amended from time to time, and including any attachments or addenda hereto.


2.23.           Restricted Stock means a grant or sale of shares of Stock to a
Participant subject to a Risk of Forfeiture.


2.24.           Restriction Period means the period of time, established by the
Committee in connection with an Award of Restricted Stock, during which the
shares of Restricted Stock are subject to a Risk of Forfeiture described in the
applicable Award Agreement.


2.25.           Risk of Forfeiture means a limitation on the right of the
Participant to retain Restricted Stock, including a right of the Company to
reacquire shares of Restricted Stock at less than their then Market Value,
arising because of the occurrence or non-occurrence of specified events or
conditions.


2.26.           Service means that the provision of services to the Company or
an Affiliate in any capacity of employee, director or consultant is not
interrupted or terminated.  In jurisdictions requiring notice in advance of an
effective termination as an employee, director or consultant, Service shall be
deemed terminated upon the actual cessation of providing services to the Company
or an Affiliate notwithstanding any required notice period that must be
fulfilled before a termination as an employee, director or consultant can be
effective under applicable laws.  A Participant’s Service shall be deemed to
have terminated either upon an actual termination of Service or upon the entity
for which the Participant provides services ceasing to be an Affiliate.  Service
shall not be considered interrupted in the case of (i) any approved leave of
absence, (ii) transfers among the Company, any Affiliate, or any successor, in
any capacity of employee, director or consultant, or (iii) any change in status
as long as the individual remains in the service of the Company or an Affiliate
in any capacity of employee, director or consultant (except as otherwise
provided in the Award Agreement).  An approved leave of absence shall include
sick leave, military leave, or any other authorized personal leave.  For
purposes of each Incentive Option granted under the Plan, if such leave exceeds
three (3) months, and reemployment upon expiration of such leave is not
guaranteed by statute or contract, then the Incentive Option shall be treated as
a Nonstatutory Option on the day three (3) months and one (1) day following the
expiration of such three (3) month period.


2.29.            Specified Employee means any person defined as a “specified
person” for purposes of Section 409A of the Code.

 
4

--------------------------------------------------------------------------------

 


2.28.           Stock means common stock, par value $0.001 per share, of the
Company, and such other securities as may be substituted for Stock pursuant to
Section 8.


2.29.           Ten Percent Owner means a person who owns, or is deemed within
the meaning of Section 422(b)(6) of the Code to own, stock possessing more than
10% of the total combined voting power of all classes of stock of the Company
(or any parent or subsidiary corporations of the Company, as defined in
Sections 424(e) and (f), respectively, of the Code).  Whether a person is a Ten
Percent Owner shall be determined with respect to an Option based on the facts
existing immediately prior to the Grant Date of the Option.


3.           Term of the Plan


Unless the Plan shall have been earlier terminated by the Board, Awards may be
granted under this Plan at any time in the period commencing on the date of
approval of the Plan by the Board and ending immediately prior to the tenth
anniversary of the earlier of the adoption of the Plan by the Board and approval
of the Plan by the Company’s stockholders.  Awards granted pursuant to the Plan
within that period shall not expire solely by reason of the termination of the
Plan.  Awards of Incentive Options granted prior to stockholder approval of the
Plan are expressly conditioned upon such approval, but in the event of the
failure of the stockholders to approve the Plan shall thereafter and for all
purposes be deemed to constitute Nonstatutory Options.


4.           Stock Subject to the Plan


At no time shall the number of shares of Stock issued pursuant to or subject to
outstanding Awards granted under the Plan (including pursuant to Incentive
Options), nor the number of shares of Stock issued pursuant to Incentive
Options, exceed 12,000,000 shares of Stock, subject, however, to the provisions
of Section 8 of the Plan.  For purposes of applying the foregoing limitation,
(a) if any Option expires, terminates, or is cancelled for any reason without
having been exercised in full, or if any other Award is forfeited by the
recipient or repurchased at less than its Market Value, the shares not purchased
by the Optionee or which are forfeited by the recipient or repurchased shall
again be available for Awards to be granted under the Plan and (b) if any Option
is exercised by delivering previously owned shares in payment of the exercise
price therefor, only the net number of shares, that is, the number of shares
issued minus the number received by the Company in payment of the exercise
price, shall be considered to have been issued pursuant to an Award granted
under the Plan.  In addition, settlement of any Award shall not count against
the foregoing limitations except to the extent settled in the form of Stock. 
Shares of Stock issued pursuant to the Plan may be either authorized but
unissued shares or shares held by the Company in its treasury.


5.           Administration


The Plan shall be administered by the Committee; provided, however, that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when so
acting shall have the benefit of all of the provisions of the Plan pertaining to
the Committee’s exercise of its authorities hereunder. Subject to the provisions
of the Plan, the Committee shall have complete authority, in its discretion, to
make or to select the manner of making all determinations with respect to each
Award to be granted by the Company under the Plan including the employee,
consultant or director to receive the Award and the form of Award.  In making
such determinations, the Committee may take into account the nature of the
services rendered by the respective employees, consultants, and directors, their
present and potential contributions to the success of the Company and its
Affiliates, and such other factors as the Committee in its discretion shall deem
relevant.  Subject to the provisions of the Plan, the Committee shall also have
complete authority to interpret the Plan, to prescribe, amend and rescind rules
and regulations relating to it, to determine the terms and provisions of the
respective Award Agreements (which need not be identical), and to make all other
determinations necessary or advisable for the administration of the Plan.  The
Committee’s determinations made in good faith on matters referred to in the Plan
shall be final, binding and conclusive on all persons having or claiming any
interest under the Plan or an Award made pursuant hereto.  Subject to the
provisions of the Plan, each of the Board and the Committee shall have the power
and authority to approve, adopt and institute an Exchange Program.

 
5

--------------------------------------------------------------------------------

 

6.           Authorization of Grants


6.1.           Eligibility.  The Committee may grant from time to time and at
any time prior to the termination of the Plan one or more Awards, either alone
or in combination with any other Awards, to any employee of or consultant to one
or more of the Company and its Affiliates or to any non-employee member of the
Board or of any board of directors (or similar governing authority) of any
Affiliate. However, only employees of the Company, and of any parent or
subsidiary corporations of the Company, as defined in Sections 424(e) and (f),
respectively, of the Code, shall be eligible for the grant of an Incentive
Option.  Further, in no event shall the number of shares of Stock covered by
Options or other Awards granted to any one person in any one calendar year
exceed 1,000,000 shares of Stock (subject to the provisions of Section 8 of the
Plan, but only to the extent consistent with Section 162(m) of the Code).


6.2.           General Terms of Awards.  Each grant of an Award shall be subject
to all applicable terms and conditions of the Plan (including but not limited to
any specific terms and conditions applicable to that type of Award set out in
the following Section), and such other terms and conditions, not inconsistent
with the terms of the Plan, as the Committee may prescribe.  No prospective
Participant shall have any rights with respect to an Award, unless and until
such Participant shall have complied with the applicable terms and conditions of
such Award (including if applicable delivering a fully executed copy of any
agreement evidencing an Award to the Company).


6.3.           Effect of Termination of Service, Etc. Unless the Committee shall
provide otherwise with respect to any Award, if the Participant’s Service ends
for any reason, including because of the Participant’s employer ceasing to be an
Affiliate, (a) any outstanding Option of the Participant shall cease to be
exercisable in any respect not later than 90 days following that event and, for
the period it remains exercisable following that event, shall be exercisable
only to the extent exercisable at the date of that event, and (b) any other
outstanding Award of the Participant shall be forfeited or otherwise subject to
return to or repurchase by the Company on the terms specified in the applicable
Award Agreement.  The Participant's Award Agreement may provide that upon the
termination of the Participant's Service for Cause, the Participant's right to
exercise the Award shall terminate concurrently with any such termination.  Any
payment to a Specified Employee that would constitute “deferred compensation”
within the meaning of Section 409A of the Code shall be paid in a manner and at
a time that shall comply with Treas. Reg. Section 409A-3(i)(2).


6.4.           Non-Transferability of Awards.  Except as otherwise provided in
this Section 6.4, Awards shall not be transferable, and no Award or interest
therein may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. 
All of a Participant’s rights in any Award may be exercised during the life of
the Participant only by the Participant or the Participant’s legal
representative.  However, the Committee may, at or after the grant of an Award
of a Nonstatutory Option, or shares of Restricted Stock, provide that such Award
may be transferred by the recipient to a family member; provided, however, that
any such transfer is without payment of any consideration whatsoever and that no
transfer shall be valid unless first approved by the Committee, acting in its
sole discretion.  For this purpose, “family member” means any child, stepchild,
grandchild, parent, stepparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
employee’s household (other than a tenant or employee), a trust in which the
foregoing persons have more than fifty (50) percent of the beneficial interests,
a foundation in which the foregoing persons (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than fifty (50) percent of the voting interests.


7.           Specific Terms of Awards


7.1.          Options.


(a)           Date of Grant.  The granting of an Option shall take place at the
time specified in the Award Agreement.  Only if expressly so provided in the
applicable Award Agreement shall the Grant Date be the date on which the Award
Agreement shall have been duly executed and delivered by the Company and the
Optionee.


(b)           Exercise Price.  The price at which shares of Stock may be
acquired under each Incentive Option shall be not less than 100% of the Market
Value of Stock on the Grant Date, or not less than 110% of the Market Value of
Stock on the Grant Date if the Optionee is a Ten Percent Owner.  The price at
which shares may be acquired under each Nonstatutory Option shall be not less
than 100% of the Market Value of Stock on the Grant Date.

 
6

--------------------------------------------------------------------------------

 
 
(c)           Option Period.  No Incentive Option may be exercised on or after
the tenth anniversary of the Grant Date, or on or after the fifth anniversary of
the Grant Date if the Optionee is a Ten Percent Owner.  The term of each
Nonstatutory Option shall be the term stated in the Award Agreement, provided,
however, that the term shall be no more than ten (10) years from the Grant Date.


(d)           Exercisability.  An Option may be immediately exercisable or
become exercisable in such installments, cumulative or non-cumulative, as the
Committee may determine.  In the case of an Option not otherwise immediately
exercisable in full, the Committee may Accelerate the vesting of such Option in
whole or in part at any time; provided, however, that in the case of an
Incentive Option, any such Acceleration of the vesting of the Option would not
cause the Option to fail to comply with the provisions of Section 422 of the
Code or the Optionee consents to the Acceleration.


(e)           Method of Exercise.  An Option may be exercised by the Optionee
giving written notice, in the manner provided in Section 16, specifying the
number of shares with respect to which the Option is then being exercised.  The
notice shall be accompanied by payment in the form of cash or check payable to
the order of the Company in an amount equal to the exercise price of the shares
to be purchased or, subject in each instance to the Committee’s approval, acting
in its sole discretion, and to such conditions, if any, as the Committee may
deem necessary to avoid adverse accounting effects to the Company,


(i) by delivery to the Company of shares of Stock having a Market Value equal to
the exercise price of the shares to be purchased, or


(ii) by surrender of the Option as to all or part of the shares of Stock for
which the Option is then exercisable in exchange for shares of Stock having an
aggregate Market Value equal to the difference between (1) the aggregate Market
Value of the surrendered portion of the Option, and (2) the aggregate exercise
price under the Option for the surrendered portion of the Option, or


(iii) unless prohibited by applicable law, by delivery to the Company of the
Optionee’s executed promissory note in the principal amount equal to the
exercise price of the shares to be purchased and otherwise in such form as the
Committee shall have approved.


If the Stock is traded on an established market or quoted on a recognized
automated quotation system, payment of any exercise price may also be made
through and under the terms and conditions of any formal cashless exercise
program authorized by the Company entailing the sale of the Stock subject to an
Option in a brokered transaction (other than to the Company).  Receipt by the
Company of such notice and payment in any authorized or combination of
authorized means shall constitute the exercise of the Option.  Within thirty
(30) days thereafter but subject to the remaining provisions of the Plan, the
Company shall deliver or cause to be delivered to the Optionee or his agent a
certificate or certificates for the number of shares then being purchased.  Such
shares shall be fully paid and nonassessable.


(f)           Limit on Incentive Option Characterization.  An Incentive Option
shall be considered to be an Incentive Option only to the extent that the number
of shares of Stock for which the Option first becomes exercisable in a calendar
year does not have an aggregate Market Value (as of the date of the grant of the
Option) in excess of the “current limit”.  The current limit for any Optionee
for any calendar year shall be $100,000 minus the aggregate Market Value at the
date of grant of the number of shares of Stock available for purchase for the
first time in the same year under each other Incentive Option previously granted
to the Optionee under the Plan, and under each other incentive stock option
previously granted to the Optionee under any other incentive stock option plan
of the Company and its Affiliates.  Any shares of Stock which would cause the
foregoing limit to be violated shall be deemed to have been granted under a
separate Nonstatutory Option, otherwise identical in its terms to those of the
Incentive Option.

 
7

--------------------------------------------------------------------------------

 

(g)           Notification of Disposition.  Each person exercising any Incentive
Option granted under the Plan shall be deemed to have covenanted with the
Company to report to the Company any disposition of such shares prior to the
expiration of the holding periods specified by Section 422(a)(1) of the Code
and, if and to the extent that the realization of income in such a disposition
imposes upon the Company federal, state, local or other withholding tax
requirements, or any such withholding is required to secure for the Company an
otherwise available tax deduction, to remit to the Company an amount in cash
sufficient to satisfy those requirements.


7.2.          Restricted Stock.


(a)           Purchase Price.  Shares of Restricted Stock shall be issued under
the Plan for such consideration, in cash, other property or services, or any
combination thereof, as is determined by the Committee.


(b)           Issuance of Certificates.  Each Participant receiving a Restricted
Stock Award, subject to subsection (c) below, shall be issued a stock
certificate in respect of such shares of Restricted Stock.  Such certificate
shall be registered in the name of such Participant, and, if applicable, shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award substantially in the following form:


“The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of the WorldGate
Communications, Inc. 2010 Stock Incentive Plan and an Award Agreement entered
into by the registered owner and WorldGate Communications, Inc.  Copies of such
Plan and Agreement are on file in the offices of WorldGate Communications, Inc.”


(c)           Escrow of Shares.  The Committee may require that the stock
certificates evidencing shares of Restricted Stock be held in custody by a
designated escrow agent (which may but need not be the Company) until the
restrictions thereon shall have lapsed, and that the Participant deliver a stock
power, endorsed in blank, relating to the Stock covered by such Award.


(d)           Restrictions and Restriction Period.  During the Restriction
Period applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement.  Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.


(e)           Rights Pending Lapse of Risk of Forfeiture or Forfeiture of
Award.  Except as otherwise provided in the Plan or the applicable Award
Agreement, at all times prior to lapse of any Risk of Forfeiture applicable to,
or forfeiture of, an Award of Restricted Stock, the Participant shall have all
of the rights of a stockholder of the Company, including the right to vote, and
the right to receive any dividends with respect to, the shares of Restricted
Stock.  The Committee, as determined at the time of Award, may permit or require
the payment of cash dividends to be deferred and, if the Committee so
determines, reinvested in additional Restricted Stock to the extent shares are
available under Section 4.


(f)           Lapse of Restrictions.  If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock, the certificates for such
shares shall be delivered to the Participant promptly if not theretofore so
delivered.


7.3.          Awards to Participants Outside the United States.  The Committee
may modify the terms of any Award under the Plan granted to a Participant who
is, at the time of grant or during the term of the Award, resident or primarily
employed outside of the United States in any manner deemed by the Committee to
be necessary or appropriate in order that the Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States.  The Committee may
establish supplements to, or amendments, restatements, or alternative versions
of the Plan for the purpose of granting and administrating any such modified
Award.  No such modification, supplement, amendment, restatement or alternative
version may increase the limit in the number of shares set forth in Section 4.

 
8

--------------------------------------------------------------------------------

 


8.           Adjustment Provisions


8.1.           Adjustment for Corporate Actions. All of the share numbers set
forth in the Plan reflect the capital structure of the Company as of the
effective date of this Plan.  If subsequent to that date the outstanding shares
of Stock (or any other securities covered by the Plan by reason of the prior
application of this Section) are increased, decreased, or exchanged for a
different number or kind of shares or other securities, or if additional shares
or new or different shares or other securities are distributed with respect to
shares of Stock, as a result of a reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, or other
similar distribution with respect to such shares of Stock, an appropriate and
proportionate adjustment will be made in (i) the maximum numbers and kinds of
shares provided in Section 4, (ii) the numbers and kinds of shares or other
securities subject to the then-outstanding Awards, (iii) the exercise price for
each share or other unit of any other securities subject to then-outstanding
Options (without change in the aggregate purchase price as to which such Options
remain exercisable), and (iv) the repurchase price of each share of Restricted
Stock then subject to a Risk of Forfeiture in the form of a Company repurchase
right.


8.2.           Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. In the event of any corporate action not specifically
covered by the preceding Section, including but not limited to an extraordinary
cash distribution on Stock, a corporate separation (such as, but not limited to,
a corporate spin-off) or other reorganization or liquidation, the Committee
shall make such adjustment of outstanding Awards and their terms, if any, as it,
in its sole discretion, may deem equitable and appropriate in the
circumstances.  The Committee shall make adjustments in the terms and conditions
of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in this
Section) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan.


8.3.           Related Matters.  Any adjustment in Awards made pursuant to
Section 8.1 or 8.2 shall be determined and made, if at all, by the Committee,
acting in its sole discretion, and shall include any correlative modification of
terms, including of Option exercise prices, rates of vesting or exercisability,
Risks of Forfeiture, applicable repurchase prices for Restricted Stock, and
other objectives or criteria which the Committee may deem necessary or
appropriate so as to ensure the rights of the Participants in their respective
Awards are not substantially diminished nor enlarged as a result of the
adjustment and corporate action other than as expressly contemplated in this
Section 8.  No fraction of a share shall be purchasable or deliverable upon
exercise, but in the event any adjustment hereunder of the number of shares
covered by an Award shall cause such number to include a fraction of a share,
such number of shares shall be adjusted to the nearest smaller whole number of
shares.  No adjustment of an Option exercise price per share pursuant to this
Section 8 shall result in an exercise price which is less than the par value of
the Stock.


8.4.         Transactions.


(a)           Definition of Transaction. In this Section 8.4, “Transaction”
means (1) any merger or consolidation of the Company with or into another entity
as a result of which the Stock of the Company is converted into or exchanged for
the right to receive cash, securities or other property or is cancelled and
which would constitute a Change of Control, (2) any sale or exchange of all of
the Stock of the Company for cash, securities or other property which would
constitute a Change of Control, (3) any sale, transfer, or other disposition of
all or substantially all of the Company’s assets to one or more other persons in
a single transaction or series of related transactions or (4) any liquidation or
dissolution of the Company to the extent that the liquidation or dissolution is
described as an acceptable event for acceleration of payments under Treas. Reg.
Section 1.409A-3(j)(4)(ix).


(b)           Treatment of Awards Generally.  Effective upon the consummation of
a Transaction, unless otherwise provided in the Award Agreement or unless the
Committee determines otherwise as set forth in this Section 8.4 or Section 8.5,
all outstanding Awards under the Plan (including any portion of a Restricted
Stock Award that remains subject to a Risk of Forfeiture) shall terminate. 
However, all such Awards shall not terminate to the extent they are Assumed in
connection with such Transaction.
 
 
9

--------------------------------------------------------------------------------

 


(c)           Treatment of Options. In a Transaction, the Committee may take any
one or more of the following actions as to all or any (or any portion of)
outstanding Options.


(1)           Provide that such Options shall be Assumed, or substantially
equivalent rights shall be provided in substitution therefor, by the acquiring
or succeeding entity (or an affiliate thereof).


(2)           Upon written notice to the holders, provide that the holders’
unexercised Options will terminate immediately prior to the consummation of such
Transaction unless exercised within a specified period following the date of
such notice.


(3)           Provide that outstanding Options shall become exercisable in whole
or in part prior to or upon the Transaction.


(4)           Provide for cash payments, net of applicable tax withholdings, to
be made to holders equal to the excess, if any, of (A) the acquisition price
times the number of shares of Stock subject to an Option (to the extent the
exercise price does not exceed the acquisition price) over (B) the aggregate
exercise price for all such shares of Stock subject to the Option, in exchange
for the termination of such Option.  For this purpose, “acquisition price” means
the amount of cash, and market value of any other consideration, received in
payment for a share of Stock surrendered in a Transaction.


(5)           Provide that, in connection with a liquidation or dissolution of
the Company, Options shall convert into the right to receive liquidation
proceeds net of the exercise price thereof and any applicable tax withholdings.


(6)           Any combination of the foregoing.


For purposes of paragraph (1) above, an Option shall be considered Assumed, or a
substantially equivalent right shall be considered to have been provided in
substitution therefore, if following consummation of the Transaction the Option
confers the right to purchase or receive the value of, for each share of Stock
subject to the Option immediately prior to the consummation of the Transaction,
the consideration (whether cash, securities or other property) received as a
result of the Transaction by holders of Stock for each share of Stock held
immediately prior to the consummation of the Transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Stock); provided, however,
that if the consideration received as a result of the Transaction is not solely
common stock (or its equivalent) of the acquiring or succeeding entity (or an
affiliate thereof), the Committee may provide for the consideration to be
received upon the exercise of the Option to consist of or be based on solely
common stock (or its equivalent) of the acquiring or succeeding entity (or an
affiliate thereof) equivalent in value to the per share consideration received
by holders of outstanding shares of Stock as a result of the Transaction.


(d)           Treatment of Restricted Stock. As to outstanding Restricted Stock
Awards, upon the occurrence of a Transaction other than a liquidation or
dissolution of the Company which is not part of another form of Transaction, the
Committee may provide that the repurchase and other rights of the Company under
each such Award shall inure to the benefit of the Company’s successor and shall
apply to the cash, securities or other property which the Stock was converted
into or exchanged for pursuant to such Transaction in the same manner and to the
same extent as they applied to the Award. Upon the occurrence of a Transaction
involving a liquidation or dissolution of the Company which is not part of
another form of Transaction, the Committee may provide that all Risks of
Forfeiture, where otherwise applicable to any such Awards, shall automatically
be deemed terminated or satisfied, as applicable.  With respect to any
Restricted Stock Awards subject to a Risk of Forfeiture, the Committee may
provide for the full or partial Acceleration of such Restricted Stock Awards
prior to or upon the consummation of the Transaction.


(e)           Related Matters. In taking any of the actions permitted under this
Section 8.4, the Committee shall not be obligated to treat all Awards, all
Awards held by a Participant, or all Awards of the same type, identically. Any
determinations required to carry out the foregoing provisions of this Section
8.4, including but not limited to the market value of other consideration
received by holders of Stock in a Transaction and whether substantially
equivalent Awards have been substituted, shall be made by the Committee acting
in its sole discretion.

 
10

--------------------------------------------------------------------------------

 
 
9.           Change of Control


The Committee shall have the authority, exercisable either in advance of any
actual or anticipated Change of Control or at the time of an actual Change of
Control and exercisable at the time of the grant of an Award under the Plan or
any time while an Award remains outstanding, to provide for the full or partial
Acceleration of vesting of one or more outstanding unvested Awards under the
Plan in connection with a Change of Control, on such terms and conditions as the
Committee may specify.  The Committee also shall have the authority to condition
any such Acceleration of vesting upon the subsequent termination of the
Participant's Service to the Company or an Affiliate or successor entity within
a specified period following the effective date of the Change of Control.  The
Committee may provide that any Awards so Accelerated in connection with a Change
of Control, shall remain fully exercisable until the expiration or sooner
termination of the Award.


10.          Settlement of Awards


10.1.           In General.  Options and Restricted Stock may be settled in
cash, Stock, or other Awards, or a combination thereof, as determined by the
Committee at or after grant and subject to any contrary Award Agreement.  The
Committee may not require settlement of any Award in Stock pursuant to the
immediately preceding sentence to the extent issuance of such Stock would be
prohibited or unreasonably delayed by reason of any other provision of the Plan.


10.2.           Violation of Law.  Notwithstanding any other provision of the
Plan or the relevant Award Agreement, if, at any time, in the reasonable opinion
of the Company, the issuance of shares of Stock covered by an Award may
constitute a violation of law, then the Company may delay such issuance and the
delivery of a certificate for such shares until (i) approval shall have been
obtained from such governmental agencies, other than the Securities and Exchange
Commission, as may be required under any applicable law, rule, or regulation and
(ii) in the case where such issuance would constitute a violation of a law
administered by or a regulation of the Securities and Exchange Commission, one
of the following conditions shall have been satisfied:


(a)           the shares are at the time of the issue of such shares effectively
registered under the Securities Act of 1933; or


(b)           the Company shall have determined, on such basis as it deems
appropriate (including an opinion of counsel in form and substance satisfactory
to the Company) that the sale, transfer, assignment, pledge, encumbrance or
other disposition of such shares or such beneficial interest, as the case may
be, does not require registration under the Securities Act of 1933, as amended
or any applicable State securities laws.


The Company shall make all reasonable efforts to bring about the occurrence of
said events.


10.3.           Corporate Restrictions on Rights in Stock. Any Stock to be
issued pursuant to Awards granted under the Plan shall be subject to all
restrictions upon the transfer thereof which may be now or hereafter imposed by
the Amended and Restated Certificate of Incorporation and Amended and Restated
By-laws of the Company.


10.4.           Investment Representations.  The Company shall be under no
obligation to issue any shares covered by any Award unless the shares to be
issued pursuant to Awards granted under the Plan have been effectively
registered under the Securities Act of 1933, as amended, or the Participant
shall have made such written representations to the Company (upon which the
Company believes it may reasonably rely) as the Company may deem necessary or
appropriate for purposes of confirming that the issuance of such shares will be
exempt from the registration requirements of that Act and any applicable state
securities laws and otherwise in compliance with all applicable laws, rules and
regulations, including but not limited to that the Participant is acquiring the
shares for his or her own account for the purpose of investment and not with a
view to, or for sale in connection with, the distribution of any such shares.
 
 
11

--------------------------------------------------------------------------------

 

10.5.           Registration.  If the Company shall deem it necessary or
desirable to register under the Securities Act of 1933, as amended or other
applicable statutes any shares of Stock issued or to be issued pursuant to
Awards granted under the Plan, or to qualify any such shares of Stock for
exemption from the Securities Act of 1933, as amended or other applicable
statutes, then the Company shall take such action at its own expense.  The
Company may require from each recipient of an Award, or each holder of shares of
Stock acquired pursuant to the Plan, such information in writing for use in any
registration statement, prospectus, preliminary prospectus or offering circular
as is reasonably necessary for that purpose and may require reasonable indemnity
to the Company and its officers and directors from that holder against all
losses, claims, damage and liabilities arising from use of the information so
furnished and caused by any untrue statement of any material fact therein or
caused by the omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made.


10.6.           Placement of Legends; Stop Orders; etc.  Each share of Stock to
be issued pursuant to Awards granted under the Plan may bear a reference to the
investment representation made in accordance with Section 10.4 in addition to
any other applicable restriction under the Plan, the terms of the Award and, if
applicable, to the fact that no registration statement has been filed with the
Securities and Exchange Commission in respect to such shares of Stock.  All
certificates for shares of Stock or other securities delivered under the Plan
shall be subject to such stock transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of any stock exchange upon which the Stock is then listed, and any
applicable federal or state securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.


10.7.           Tax Withholding. Whenever shares of Stock are issued or to be
issued pursuant to Awards granted under the Plan, the Company shall have the
right to require the recipient to remit to the Company an amount sufficient to
satisfy federal, state, local or other withholding tax requirements if, when,
and to the extent required by law (whether so required to secure for the Company
an otherwise available tax deduction or otherwise) prior to the delivery of any
certificate or certificates for such shares.  The obligations of the Company
under the Plan shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
recipient of an Award.  However, in such cases Participants may elect, subject
to the approval of the Committee, acting in its sole discretion, to satisfy an
applicable withholding requirement, in whole or in part, by having the Company
withhold shares to satisfy their tax obligations.  Participants may only elect
to have Shares withheld having a Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction.  All elections shall be irrevocable, made in writing, signed by
the Participant, and shall be subject to any restrictions or limitations that
the Committee deems appropriate.


11.          Reservation of Stock


The Company shall at all times during the term of the Plan and any outstanding
Awards granted hereunder reserve or otherwise keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of the Plan
(if then in effect) and the Awards and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.


12.          Limitation of Rights in Stock; No Special Service Rights


A Participant shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the shares of Stock subject to an Award, unless
and until a certificate shall have been issued therefor and delivered to the
Participant or his agent.  Any Stock to be issued pursuant to Awards granted
under the Plan shall be subject to all restrictions upon the transfer thereof
which may be now or hereafter imposed by the Amended and Restated Certificate of
Incorporation and the Amended and Restated By-laws of the Company.  Nothing
contained in the Plan or in any Award Agreement shall confer upon any recipient
of an Award any right with respect to the continuation of his or her employment
or other association with the Company (or any Affiliate), or interfere in any
way with the right of the Company (or any Affiliate), subject to the terms of
any separate employment or consulting agreement or provision of law or corporate
articles or by-laws to the contrary, at any time to terminate such employment or
consulting agreement or to increase or decrease, or otherwise adjust, the other
terms and conditions of the recipient’s employment or other association with the
Company and its Affiliates.

 
12

--------------------------------------------------------------------------------

 


13.          Unfunded Status of Plan


The Plan is intended to constitute an “unfunded” plan for incentive
compensation, and the Plan is not intended to constitute a plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended. 
With respect to any payments not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general creditor of the Company.  In its sole
discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Stock or
payments with respect to Options and other Awards hereunder, provided, however,
that the existence of such trusts or other arrangements is consistent with the
unfunded status of the Plan.


14.         Nonexclusivity of the Plan


Neither the adoption of the Plan by the Board nor the submission of the Plan to
the stockholders of the Company shall be construed as creating any limitations
on the power of the Board to adopt such other incentive arrangements as it may
deem desirable, including without limitation, the granting of stock options and
restricted stock other than under the Plan, and such arrangements may be either
applicable generally or only in specific cases.


15.         Termination and Amendment of the Plan


15.1.           Termination or Amendment of the Plan. The Board may at any time
terminate the Plan or make such modifications of the Plan as it shall deem
advisable.  Unless the Board otherwise expressly provides, no amendment of the
Plan shall affect the terms of any Award outstanding on the date of such
amendment.


15.2.           Termination or Amendment of Outstanding Awards. The Committee
may amend the terms of any Award theretofore granted, prospectively or
retroactively, provided that the Award as amended is consistent with the terms
of the Plan.  Also within the limitations of the Plan, the Committee may modify,
extend or assume outstanding Awards or may accept the cancellation of
outstanding Awards or of outstanding stock options or other equity-based
compensation awards granted by another issuer in return for the grant of new
Awards for the same or a different number of shares and on the same or different
terms and conditions (including but not limited to the exercise price of any
Option).  Furthermore, the Committee may, at any time an Award is otherwise
eligible for exercise, waive any condition to payment and (a) offer to purchase
for a payment in cash or cash equivalents an Award previously granted or (b)
authorize the recipient of an Award to elect to cash out an Award previously
granted, in either case at such time and based upon such terms and conditions as
the Committee shall establish.  Notwithstanding anything to the contrary in this
Section 15.2, any terminations or amendments affecting any outstanding Awards
shall be permissible only to the extent that such termination or amendment does
not cause any Award under this Plan to constitute “deferred compensation” for
purposes of Section 409A of the Code.


15.3.           Limitations on Amendments, Etc. No amendment or modification of
the Plan by the Board, or of an outstanding Award by the Committee, shall impair
the rights of the recipient of any Award outstanding on the date of such
amendment or modification or such Award, as the case may be, without the
Participant’s consent; provided, however, that no such consent shall be required
if (i) the Board or Committee, as the case may be, determines in its sole
discretion and prior to the date of any Change of Control that such amendment or
alteration either is required or advisable in order for the Company, the Plan or
the Award to satisfy any law or regulation, including without limitation the
provisions of Section 409A of the Code, or to meet the requirements of or avoid
adverse financial accounting consequences under any accounting standard, or
(ii) the Board or Committee, as the case may be, determines in its sole
discretion and prior to the date of any Change of Control that such amendment or
alteration is not reasonably likely to significantly diminish the benefits
provided under the Award, or that any such diminution has been adequately
compensated.


16.         Notices and Other Communications


Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or faxed with a confirmation copy by regular, certified or
overnight mail, addressed or faxed, as the case may be, (i) if to the recipient
of an Award, at his or her residence address last filed with the Company and
(ii) if to the Company, at its principal place of business, addressed to the
attention of its Treasurer, or to such other address or fax number, as the case
may be, as the addressee may have designated by notice to the addressor.  All
such notices, requests, demands and other communications shall be deemed to have
been received: (i) in the case of personal delivery, on the date of such
delivery; (ii) in the case of mailing, when received by the addressee; and
(iii) in the case of facsimile transmission, when confirmed by facsimile machine
report.

 
13

--------------------------------------------------------------------------------

 
 
17.         Governing Law


The Plan and all Award Agreements and actions taken thereunder shall be
governed, interpreted and enforced in accordance with the laws of the State of
Delaware, without regard to the conflict of laws principles thereof.
 
 
14

--------------------------------------------------------------------------------

 